DETAILED ACTION
	This Office Action is in response to Applicant’s amendments and arguments filed on June 11, 2019 for Continuation Application# 16/737,053.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s remarks regarding Allowable Subject Matter
Claims 1-20.
The following is an examiner’s statement of reasons for allowance:
Examiner considers arguments and amendments in pages 9-16 remarks regarding independent claims 1, 8 and 15 are persuasive. Examiner believes specifically delivery of schedule and recorded content from cloud service providers in secured facilities. Examiner believes the limitation of “A secure media streaming system for a controlled environment, the controlled environment including a plurality of secured facilities, the plurality of secured facilities including a plurality of secured devices, the secure media streaming system comprising: 
an integration hub configured to: 
determine whether a unit of content is currently available from a cloud service provider, 
receive the unit of content from the cloud service provider, 
analyze the unit of content for a first type of content that is not suitable for use in a secured facility from among the plurality of secured facilities, the first type of content being associated with a first content access restriction for restricting access of the secured facility to the first type of content, based on facility-level content restrictions, and 
censor the first type of content from the unit of content in accordance with the first content access restriction to provide a facility-level-censored unit of content, based on the facility- level content restrictions; and 
a distribution hub configured to: 
receive a request to access the unit of content from a secured device within the secured facility from among the plurality of secured devices, wherein the secured device corresponds to a secured facility resident, 
analyze the facility-level-censored unit of content for a second type of content that is not suitable to be accessed by the secured facility resident, the second type of content being associated with a second content access restriction for restricting access of the secured device to the second type of content based on device-level content restrictions applied to the secured facility resident,
censor the second type of content that is not suitable to be accessed by the secured facility resident from the facility-level-censored unit of content in accordance with the second content access restriction to provide a device-level-censored unit of content based on the device-level content restrictions applied to the secured facility resident, and 
transmit the device-level-censored unit of content to the secured device,
wherein the unit of content is at least one of a job-specific training to be performed by the secured facility resident at the secured facility and a life skill training, and 
wherein the secured facility is a correctional institution" is considered to have significantly more limitations than an abstract idea to overcome 35 U.S.C. 101 in view of USPTO published guidelines on January 7, 2019.

As maintained by the Examiner, the combination of elements as currently amendments in claim 1, 8 and 15 are not taught or fairly suggested by the prior art of record as claimed in independent claims, thus, the application is in condition for allowance. Examiner conducted another search of the prior art and did not find any other references that teach the elements of the claimed invention, hence the Notice of Allowability here.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record is the most relevant art fails to disclose the claims, A secure media streaming system for a controlled environment, the controlled environment including a plurality of secured facilities, the plurality of secured facilities including a plurality of secured devices, the secure media streaming system comprising: 
an integration hub configured to: 
determine whether a unit of content is currently available from a cloud service provider, 

analyze the unit of content for a first type of content that is not suitable for use in a secured facility from among the plurality of secured facilities, the first type of content being associated with a first content access restriction for restricting access of the secured facility to the first type of content, based on facility-level content restrictions, and 
censor the first type of content from the unit of content in accordance with the first content access restriction to provide a facility-level-censored unit of content, based on the facility- level content restrictions; and 
a distribution hub configured to: 
receive a request to access the unit of content from a secured device within the secured facility from among the plurality of secured devices, wherein the secured device corresponds to a secured facility resident, 
analyze the facility-level-censored unit of content for a second type of content that is not suitable to be accessed by the secured facility resident, the second type of content being associated with a second content access restriction for restricting access of the secured device to the second type of content based on device-level content restrictions applied to the secured facility resident,
censor the second type of content that is not suitable to be accessed by the secured facility resident from the facility-level-censored unit of content in accordance with the second content access restriction to provide a device-level-censored unit of content based on the device-level content restrictions applied to the secured facility resident, and 

wherein the unit of content is at least one of a job-specific training to be performed by the secured facility resident at the secured facility and a life skill training, and 
wherein the secured facility is a correctional institution.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836. The examiner can normally be reached on M-F. 8am - 4pm, EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/PAVAN MAMILLAPALLI/           Primary Examiner, Art Unit 2159